Citation Nr: 1506810	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran has presented this claim on appeal as a claim to establish entitlement to service connection for PTSD.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a particular psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  The Board will thus consider the claim of entitlement to service connection for PTSD as well as for all other psychiatric diagnoses raised by the record.

In this case, the Board notes that the record includes documentation showing that the Veteran has also been diagnosed with major depressive disorder.  See February 2010 VA treatment record.  Accordingly, the Board recognizes the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include a claim of entitlement to service connection for major depressive disorder.  Thus, the issue has been re-characterized on the preceding page accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has reported that while stationed in the Philippines, he was also deployed on search and destroy missions in Vietnam.  A November 2012 statement by the Veteran's treating psychologist notes that the Veteran suffers from PTSD due to his military service, specifically due to the trauma he experienced during the alleged combat missions to Vietnam.  Additionally, in the July 2014 appellant's brief, the Veteran's representative suggests that the Veteran's psychiatric disabilities may be as a result of a documented incident where the Veteran assisted in the apprehension of 8 armed robbers in April 1969. 

While the November 2012 statement from the Veteran's treating psychologist relates the Veteran's PTSD to his combat in Vietnam, this stressor remains unverified.  Available personnel records show no combat service and no service in Vietnam.  The Veteran never responded to the AOJ's request for information to verify this particular stressor and thus there is a lack of information available to corroborate the Veteran's accounts that he participated in combat missions in Vietnam.  

The Veteran has not been afforded a VA examination to develop medical evidence in connection with his service connection claim for a psychiatric disorder, specifically whether his depression is related to service and/or his PTSD is related to the confirmed April 1969 apprehension of armed robbers as suggested by the July 2014 brief.  The Board finds that the facts in this matter meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this matter for a VA examination to address the question of whether it is as likely as not that the Veteran has an acquired psychiatric disorder resulting from his active service or a verified stressor therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please secure for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for his psychiatric disabilities on appeal.

2.  Please provide the Veteran another opportunity to verify the dates his alleged combat stressors occurred.  The Veteran should be notified that specific dates, locations and names of the people involved will better allow for verification of these stressors.
 
3.  If the Veteran responds with an updated stressor statement, the please assess whether this information is adequate to provide to the Joint Services Records Research Center (JSRRC). 

4. If the Veteran does not respond or if the information is inadequate to send to JSRRC, please make a formal finding of a lack of information required to corroborate stressors.  This finding should be associated with the claims folder.
 
5. If the information is adequate, please prepare a letter asking the JSRRC to provide any available information that might corroborate the Veteran's alleged stressors in service, specifically that show he served on combat missions to Vietnam.  Any available, pertinent, service personnel records should be enclosed with that request. Any available unit records and histories should be requested from the JSRRC.  If indicated by the JSRRC, the AOJ should also contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA).  VA will end its efforts to obtain records from a Federal Department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

Take appropriate action to obtain any outstanding service personnel records that may be available from appropriate sources.  To the extent such records are not available, this fact should be documented in the claims file.
 
6.  Thereafter, please arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (to include PTSD and/or depression) that is related to his service.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a) Specifically, please identify (by medical diagnosis) each psychiatric disability entity found, and specifically indicate whether the Veteran has a diagnosis of PTSD based on his service related to a confirmed stressor (to include combat missions in Vietnam, if verified, or the April 1969 incident in which the Veteran apprehended 8 armed robbers).  Note: only a confirmed stressor can serve as a viable basis for the diagnosis.  The examiner should not consider the combat missions in Vietnam unless such has been confirmed by the AOJ.  For purposes of this examination, the examiner should accept as true that the Veteran assisted in the apprehension of 8 armed robbers in April 1969.  

b)  If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met; and

c) As to the major depressive disorder (diagnosed in a February 2010 treatment record), please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service; and

d) As to any other psychiatric disability entity (other than PTSD or major depressive disorder) diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

7.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).


_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




